Per Curiam:

The motion of the appellant for leave to file statement as to jurisdiction is granted. The motion of the appellee to dismiss the appeal herein is granted, and the appeal is dismissed for the want of jurisdiction. Section 237 (a) Judicial Code, as amended by the Act of 'February 13, 1925 (43 Stat. 936, 937). -Treating the papers whereon the appeal was allowed as a petition for writ of certiorari, as required' by § 237 (c) Judicial Code as amended (43 Stat. 936, 938); the petition for writ of certiorari is denied.